THE COURT.
The transcripts on appeal herein were filed July 19, 1940. Thereafter appellant filed three requests *848for additional time within which to file his opening brief, which time expired October 11, 1940. No further requests for time having been made, and no brief having been filed, on January 17, 1941, an order was issued to appellant to show cause on February 26, 1941, why the appeal should not be dismissed for want of prosecution. No cause having been shown, neither prior to nor at the time of the hearing, It is ordered that the appeal herein be, and the same hereby is dismissed.